DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered and partially persuasive. Applicant has traversed claims 14 and 15 of the Non-Final Office Action emailed 9/13/2021, and provided arguments for Amended claims 1 and 20 along with claim 4 filed 12/08/2021.
Regarding claims 14 and 15, Examiner finds arguments to be persuasive. Applicant says that Pierce only states matching draft angles of lid with container, and not a lid angle greater than or less than that of the container (Section III.B.). Examiner confirms Applicant argument for these claims, and responds below with a rejection on new grounds NOT necessitated by Applicant’s amendment. This is the reason why this office action is Non-Final.

Regarding claims 1 and 20, Examiner finds arguments to be non-persuasive. Applicant says that none of Pierce’s features 32, 34 or 46 have a bottom panel “having a flat disc shape” (Arguments, page 6, lines 3, 4 and 8). Examiner does not find the arguments persuasive in light of the disc shape of cited bottom panel (see Rejection of claim 1 and 20 below). 
Pierce, 2nd to last sentence of [0058]) fits the lid inside (Pierce, last sentence of [0006]), that those cross sections have frusto-conical shapes along with the lid (Pierce, 2nd to last sentence of [0008]), that said “disc shape” is commonly known to be “round” or “circular”, and that Figure 5 shows the flat surface of 40 in contact with said cited bottom panel. Therefore, the bottom panel (bottom circumference surface of 16, Figure 4; which is the bottom surface of flange 46 [0041]) does have a flat disc shape.

Regarding claim 4, Examiner finds arguments to be non-persuasive. Applicant says Pierce fails to teach a lid with a bottom panel having a flat disc shape in claim 1 from which it depends, then cites a line that Syed teaches to suggest it also fails to teach a lid with a bottom panel having a flat disc shape (Arguments, page 8, paragraph 1 of Section IV). Examiner, however, notes that Pierce does teach a lid with a bottom panel having a flat disc shape (see Response above).


Response to Amendment
The Amendment filed 12/08/2021 has been entered. Claims 1-18, 20 and 21 remain pending in the application.  Claim 19 has been Canceled. Claim 21 has been added New. Applicant’s amendments to the Claims have overcome each and every 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 has been considered by the examiner.  (FP 6.52)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claims 1-3, 5-13, 16-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20090283526 issued to Pierce et al. (hereinafter “Pierce”).

Regarding claim 1, Pierce discloses a lid (lid assembly 14, Fig 2) for a container (cup 12), the lid comprising:
   A perimeter sidewall (baffle sidewall 38);
   A bottom panel (bottom circumference surface of 16, Figure 4; which is the bottom surface of flange 46 [0041]) having a flat disc shape (see Response above); and
   an inwardly turned flange (baffle member 40) provided at a lower end (lower end of 38) of the perimeter sidewall, wherein the bottom panel is secured to the inwardly turned flange; 
     wherein the lid is configured for being inserted into an upper open end (upper edge 24) of the container in order to enclose the container.

Regarding claim 2, Pierce discloses the lid of claim 1, wherein the bottom panel includes an overlapping edge portion (flange 46) that is secured to the inwardly turned flange of the perimeter sidewall.

Regarding claim 3, Pierce discloses the lid of claim 2, wherein the overlapping edge portion of the bottom panel is secured to an upper surface (upper surface of 40) of the inwardly turned flange of the perimeter sidewall.

Regarding claim 5, Pierce discloses the lid of claim 1 further comprising an outwardly rolled upper rim (top lip 36 is rolled over) formed at an upper end of the perimeter sidewall.

Regarding claim 6, Pierce discloses the lid of claim 1 further comprising an opening (opening in 40; see Fig 2) defined through at least one of the bottom panel and the inwardly turned flange, the opening being configured to provide access to an interior (inner surface 30) of the container into which the lid is inserted.

Regarding claim 7, Pierce discloses the lid of claim 1, wherein the lid is configured to be secured to the upper open end of the container through an interference fit ([0039] last sentence).

Regarding claim 8, Pierce discloses the lid of claim 7, wherein an exterior surface (exterior surface of 38) of the perimeter sidewall of the lid substantially engages an interior surface (interior surface of 22) of a sidewall (sidewalls 22) of the container when the lid is inserted into the upper open end of the container.

Regarding claim 9, Pierce discloses the lid of claim 1, wherein the lid is constructed from a paperboard material ([0042]).

Regarding claim 10, Pierce discloses the lid of claim 1, wherein the lid is constructed from a biodegradable material ([0042]).

Regarding claim 11, Pierce discloses the lid of claim 1, wherein the lid is compostable ([0042]).

Regarding claim 12, Pierce discloses the lid of claim 1, wherein the perimeter sidewall has an inclined taper ([0039]) providing the lid with a frustoconical shape ([0039] two dimensional taper of draft angle extends circumferentially into a frustocone).

Regarding claim 13, Pierce discloses the lid of claim 12, wherein the perimeter sidewall has a lid angle of inclination ([0039] “a draft angle” “matches”), wherein the lid angle of inclination is configured to generally conform to an angle of inclination ([0039]) of the container.

Regarding claim 16, Pierce discloses the lid of claim 1, wherein the lid includes an outer upper end (diameter of 36) diameter that is approximately equal to an inner upper end (diameter of 26) diameter of the container.

Regarding claim 17, Pierce discloses the lid of claim 16, wherein the lid includes an outer lower end ([0039] "outer diameter" is at a draft angle "slightly smaller") diameter that is less than the inner upper end diameter of the container.

Regarding claim 18, Pierce discloses the lid of claim 1, wherein the lid includes an outer upper end diameter (outer edge of diameter of 36, Fig 5) that is greater than an inner diameter (diameter of 26) of the container.

Regarding claim 20, Pierce discloses a lid (lid assembly 14) for a container (cup 12), the lid comprising: 
   a perimeter sidewall (baffle sidewall 38) having an inclined taper ([0039]) providing a frustoconical shape ([0039]); 
   a bottom panel (bottom circumference surface of 16, Figure 4; which is the bottom surface of flange 46 [0041]) having a flat disc shape (see Response above); and 
   an inwardly turned flange (baffle member 40) provided at a lower end (lower end of 38) of the perimeter sidewall, wherein the bottom panel is positioned above and secured to the inwardly turned flange; 
   an opening (opening in 40; see Fig 2) defined through at least one of the bottom panel and the inwardly turned flange; 
      wherein the lid is configured for being inserted into an upper open end (upper edge 24) of the container in order to enclose the container; 
[0039] draft angle of baffle sidewall) equal to or greater than ([0039] substantially against) an angle of inclination ([0039] draft angle of a cup) of the container.

Regarding claim 21, Pierce discloses the bottom panel (bottom circumference surface of 16, Figure 4; which is the bottom surface of flange 46 [0041]) is a flat disc (said flat bottom surface of 46 is a disc; where roundness of disc shape is seen in Figure 2, and flatness of the bottom surface of flange 46 at the bottom of 16 is seen in Figure 4) without folded or bent portions (portion of 46 that contains only said flat bottom surface has no bends or folds; examiner further notes no potential internal bends of folds given the single hashing of the cross section shown in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of US Pub 20100252555 issued to Syed (hereinafter “Syed”). 

Regarding claim 4, Pierce discloses the lid of claim 2, wherein the overlapping edge portion of the bottom panel is secured to an upper surface (upper surface of 40) of the inwardly turned flange of the perimeter sidewall, 

but lacks being secured by at least one of an adhesive, a hot melt, or a sealant. Syed, however, teaches attachment of the bottom opening of a lid wall to a lid base using common adhesives, mechanical bond, and chemical bonds ([0071]). 

The purpose of an adhesive is to seal a container from elements or assemble parts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom panel of Pierce with a common known attachment method as taught by Syed in order to advantageously seal the container opening.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of US Pat 9340331 issued to Shimono (hereinafter “Shimono”).

Regarding claim 14, Pierce teaches that the perimeter sidewall (baffle sidewall 38) has a lid angle of inclination ([0039] draft angle) and an angle of inclination of the container ([0039]). Further, the lid is structurally capable of fitting any number of containers, including containers of a lesser inclination angle (examiner notes that any container inherently has a lesser inclination angle when the lid has a greater angle),

But does not explicitly teach a configuration wherein the lid wall angle is greater than the container wall angle. 
Shimono, however, teaches a configuration (Figure 11) with a lid (Figure 11, lid 50) wherein a lid angle of inclination (lid perimeter corner angle between 81 and 54)  
  is configured to be greater than (said corner angle is greater than container angle at wall 41) 
  an angle of inclination (receiving part 41) of a container (container 10). 

The purpose of a different, greater lid wall angle is to enhance the structural strength of the lid body (col 10, line 46) and withstand being knocked over or dropped from a table on to the table or the ground (col 7, line 30) to suppress spillage on impact (col 7, line 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid angle of Pierce with a greater inclination than the container as taught by Shimono in order to enhance structural strength of the lid fitted within the container to beneficially suppress spillage upon impact of the beverage when knocked down on the table or to the ground, thereby further saving the user clean up time from accidents, and protecting expensive furniture, clothes or pets.

Regarding claim 15, Pierce teaches that the perimeter sidewall (baffle sidewall 38) has a lid angle of inclination (baffle sidewall 38), and an angle of inclination of examiner notes that any container inherently has a greater inclination angle when the lid has a greater angle),

But does not explicitly teach a configuration wherein the lid wall angle is less than the container wall angle. 
Shimono, however, teaches a configuration (Figure 11) with a lid (Figure 11, lid 50) wherein a lid angle of inclination (vertical portion between 54 and 56 shown in Figure 11)
  is configured to be less than (said vertical portion has an inherent angle of zero which is less than container angle at wall 41)
  an angle of inclination (receiving part 41) of a container (container 10).

The purpose of a different, lesser lid wall angle is to enhance the structural strength of the lid body (col 10, line 46) and withstand being knocked over or dropped from a table on to the table or the ground (col 7, line 30) to suppress spillage on impact (col 7, line 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid angle of Pierce with a lesser inclination than the container as taught by Shimono in order to enhance structural strength of the lid fitted within the container to beneficially suppress spillage upon impact of the beverage when 

	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731